EXAMINER'S STATEMENT OF REASONS FOR ALLOWANCE

The following is an examiner’s statement of reasons for allowance:
Independent claims 1 and 7 to 9 are allowable because the prior art of record does not disclose or reasonably suggest a signal generation device, system, method, and computer program product comprising a processor for converting an acoustic signal and obtaining amplitude and phase at a plurality of frequencies, obtaining for each of a plurality of nodes of a hidden layer included in a neural network that treats the amplitude and the phase as input a frequency based on a plurality of weights, each of the plurality of weights being multiplied with an output of a corresponding node in a previous layer, and generating an acoustic signal based on the plurality of obtained frequencies and based on amplitude and phase corresponding to each of the plurality of nodes, wherein the obtaining includes obtaining the frequency that is set for a node in the previous layer corresponding to a weight having a highest absolute value.
Mainly, the prior art of record does not disclose or reasonably suggest a frequency corresponding to a weight having a highest absolute value in combination with the remaining limitations of the independent claims.  Applicants’ limitations of “each of the plurality of weights being multiplied with an output of a corresponding node in a previous layer” is disclosed by Kim et al. (U.S. Patent Publication 2017/0353789).  This appears to be a standard feature of neural networks where an input from a prior layer is multiplied with a weight to produce an output at a next layer.  Specifically, Kim et al. discloses this at ¶[0059] - ¶[0060], where U = ΣiWiXi + V, for a complex-valued input from a previous layer Xi, a complex-valued weight Wi, a complex-valued threshold V, and a complex-valued output U.  That is, “each of the plurality of weights” is represented i, and this weight is “multiplied with an output of a corresponding node in a previous layer” by Xi to obtain ΣiWiXi.  However, Applicants’ arguments are persuasive that Sainath et al. (U.S. Patent Publication 2017/0092265) does not reasonably provide a sufficient teaching or suggestion of obtaining “the frequency that is set for a node in the previous layer corresponding to a weight having a highest absolute value.”  Kim et al. remains the closest prior art of record but does not obtain “a weight with a highest absolute value” or “the frequency . . . corresponding to a weight with a highest absolute value.”  Moreover, even if max pooling is taught by Sainath et al., this does not clearly suggest obtaining a frequency corresponding to the weight with a highest absolute value.
The Specification, Page 11, Line 15 to Page 13, Line 25: Figures 6 to 7, describes an embodiment that includes an absolute value obtaining unit 601 that obtains an absolute value of the weights and a peak frequency calculating unit 602 that receives information about the absolute values of the weights and information about the frequency of the nodes.   Peak frequency calculating unit 602 obtains information on the peak, which is the highest value, of the weights, and obtains the frequency at the identified node.  Figure 7 illustrates a peak in the weights between nodes on the input side and nodes on the output side, where each node corresponds to a frequency.
The Specification, Page 1, Lines 15 to 27, states an objective of providing a denoising autoencoder that achieves noise reduction by training a neural network, where it is easier to check if a neural network is correctly processed.  
Any comments considered necessary by Applicants must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARTIN LERNER whose telephone number is (571) 272-7608.  The examiner can normally be reached Monday-Thursday 8:30 AM-6:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Washburn can be reached on (571) 272-5551. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center.  Unpublished application information in Patent Center is available to registered users.  To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov.  Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARTIN LERNER/Primary Examiner
Art Unit 2657                                                                                                                                                                                                        November 8, 2021